Case: 22-10558         Document: 00516570056             Page: 1      Date Filed: 12/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 22-10558
                                     Summary Calendar                                  FILED
                                                                               December 7, 2022
                                                                                     Lyle W. Cayce
   United States of America,                                                              Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Bobby Joe Garcia,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 5:21-CR-96-19


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Bobby Joe Garcia has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Garcia has not filed a response. We have reviewed counsel’s brief and the
   relevant portions of the record reflected therein. We concur with counsel’s



          *
              This opinion is not designated for publication. See 5th Cir.R. 47.5.
Case: 22-10558    Document: 00516570056         Page: 2   Date Filed: 12/07/2022




                                 No. 22-10558


   assessment that the appeal presents no nonfrivolous issue for appellate
   review.   Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2